Citation Nr: 1606966	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-23 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for status post infection with septicemia, right first metatarsal joint with degenerative arthritis, rated 10 percent disabling from August 25, 2010, 100 percent disabling from December 1, 2010, 10 percent disabling from February 2011, and noncompensable from April 21, 2014.


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California that granted service connection for status post infection with septicemia, right first metatarsal joint with degenerative arthritis, and assigned a 10 percent rating from August 25, 2010, a 100 percent rating from December 1, 2010, and a noncompensable rating from February 2011.  The Veteran appealed.

In June 2014, the RO granted a 10 percent evaluation from February 1, 2011 and a noncompensable rating from April 2014.  The Veteran expressed his continued disagreement with the assigned ratings in correspondence received in June 2014.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule a VA examination.

The Veteran seeks increased ratings for his status post infection with septicemia, right first metatarsal joint with degenerative arthritis.  He was afforded a VA examination in October 2010.  At that time, the examiner found no indication of right foot painful motion, weakness, instability, or tenderness.  The examiner found no abnormal shoe wear and observed that the Veteran's Achilles tendons were not painful.

In his June 2014 correspondence, the Veteran indicated that his toe disability affected his right foot and lower leg, other toes, and his Achilles tendon.  He indicated that his right foot and lower leg are easily fatigued with extended use causing soreness to the non affected toes and Achilles tendon.  He reported that due to the change in the structure of his foot and the much shorter toe due to joint replacement, the stress on the other toes and arch is noticeable, and has caused extreme wear to the inside of the right shoe.

The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, the Veteran should be scheduled for VA examination to determine the current severity of his service-connected status post infection with septicemia, right first metatarsal joint with degenerative arthritis.

Accordingly, the case is REMANDED for the following action:

1. Clarify whether the Veteran's June 2014 correspondence was intended as an informal claim for service connection for disabilities of his right foot, leg, Achilles tendon, and/or other toes.

2. Schedule the Veteran for a VA examination to determine the current severity of his service-connected right first metatarsal joint with degenerative arthritis.  The examiner must be provided access to the electronic claims file on Virtual VA and VBMS.  The examiner must indicate review of the claims file in the examination report.

All indicated studies, including x-ray and range of motion studies (measured in degrees), should be performed.

The examiner should describe in detail any current symptomatology associated with the Veteran's service-connected right first metatarsal joint with degenerative arthritis including, but not limited to, any skeletomuscular and/or neurological manifestations.

The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to pain, incoordination, weakened movement, and excess fatigability should be assessed.

The examiner should also express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  

3. Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




